Citation Nr: 0827433	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  00-20 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He died in August 1997; the appellant is his 
surviving spouse.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In a February 2003 decision, the Board denied the 
appellant's appeal.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in April 2004, the Court vacated 
the Board's decision, and remanded the case to the Board for 
action.


REMAND

In the Court's March 2004 Order, it found that none of the 
documents cited by the Board in its February 2003 decision 
actually complies with the Veterans Claims Assistance Act of 
2000 (VCAA) and informs the appellant specifically what 
evidence the Secretary is going to provide and what evidence 
the appellant should provide.  

The Court further found no evidence that VA complied with its 
duty to request that the claimant provide any evidence in her 
possession that pertains to the claim.  Although the 
pertinent regulation (38 C.F.R. § 3.159) has since been 
amended to eliminate this requirement for claims pending 
before VA on or after May 30, 2008, under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, the Board is 
not free to do anything contrary to the Court's prior action 
with respect to the same claim.  See Chisem v. Gober, 10 Vet. 
App. 526, 527-8 (1997). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a letter 
to the appellant and her representative 
providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), to 
include notice that the appellant submit 
should submit any pertinent evidence in her 
possession and notice with respect to the 
effective-date element of the claims.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and her 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, she and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


